PER CURIAM.
The prayer of the interlocutory petition for review is denied without prejudice to consideration by the hearing officer of a motion pursuant to Fla.R.Civ.P. 1.280(c) for protection concerning depositions of the Comptroller and his staff, upon the Comptroller otherwise providing adequate discovery of legal and factual positions to be urged by the Comptroller on the issues to be tried before the hearing officer, evidence to be adduced by the Comptroller in support of those positions, and any criteria uniformly applied by the Comptroller in ascertaining the matters referred to in Sections 665.-704 and 665.031(5), Florida Statutes (1975).
BOYER, C. J., and RAWLS and SMITH, JJ., concur.